 Case: 4:17-cv-01805-DDN Doc. #: 45 Filed: 11/21/19 Page: 1 of 3 PageID #: 198



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                       SOUTHEASTERN DIVISION

TARELL A. ADAMS,                     )
                                     )
             Plaintiff,              )
                                     )
v.                                   )            Case No. 4:17CV1805 DDN
                                     )
RYAN HILLIS, et. al.,                )
                                     )
             Defendants.             )


     Farmington Correctional Center’s Motion for Expedited Briefing
                 Schedule, Hearing, and Consideration
       Third party Farmington Correctional Center (“FCC”), by and through

counsel, moves for an expedited consideration of, briefing schedule, and

hearing on its motion for protective order limiting the scope of the deposition

of FCC under federal rule of civil procedure 30(b)(6). In support of this

motion, FCC states as follows.

       On November 1, 2019, Plaintiff issued a subpoena seeking a deposition

of FCC under Rule 30(b)(6) to take place on December 3, 2019. Doc. No. 44-2.

FCC has filed a motion for a protective order to limit the scope of this

deposition because many of the topics are not described with reasonable

particularity and are also vague, overbroad, and cumulative of prior

discovery. Doc. No. 43, 44. Furthermore, due to the scope and breadth of

Plaintiff’s topics, it will not be possible for FCC to provide a response to some


                                         1
 Case: 4:17-cv-01805-DDN Doc. #: 45 Filed: 11/21/19 Page: 2 of 3 PageID #: 199



of these topics by December 3, 2019. After meeting and conferring

extensively and repeatedly with counsel for Plaintiff, an amended notice was

issued by Plaintiff on November 14, 2019, which resolved some, but not all, of

the problematic topics at issue. Doc. No. 44-3. However, Plaintiff refuses to

limit or amend the remaining topics at issue, has refused to reschedule the

deposition to allow time for these issues to be resolved, and has also

threatened FCC with costs and sanctions if a representative does not appear

to answer all of his questions in full on December 3, 2019.

      While acting with due haste, counsel for FCC is concerned that, due to

the relatively short period of time involved, the motion for protective order

will not be fully briefed by the parties and considered and decided by the

Court prior to the December 3, 2019 deposition date that is the subject of the

motion. Thus FCC could potentially find itself in the position of being forced

to appear for the deposition in order to comply with Plaintiff’s notice while its

motion for protective order to limit the scope of that very deposition is

pending and awaiting decision.


      For this reason, FCC respectfully requests that the Court enter an

order for expedited briefing on the motion and set the matter for a telephonic

hearing on November 25, 26, 27, 29, 30, or December 2 with a decision to

follow.



                                        2
 Case: 4:17-cv-01805-DDN Doc. #: 45 Filed: 11/21/19 Page: 3 of 3 PageID #: 200



                                    Respectfully submitted,

                                    ERIC S. SCHMITT
                                    Attorney General

                                    /s/Justin Moore
                                    Justin Moore
                                    Assistant Attorney General
                                    Mo. Bar No. 65057
                                    P.O. Box 861
                                    St. Louis, MO 63188
                                    Telephone: 314-340-7861
                                    Facsimile: 314-340-7029
                                    Justin.Moore@ago.mo.gov




                       CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of November, 2019, the foregoing
was filed electronically with the Clerk of the Court to be served upon all
parties by operation of the Court’s electronic filing system.


                                           /s/ Justin C. Moore
                                           Assistant Attorney General




                                       3
